Citation Nr: 0843076	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
structural defect of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to August 
1979. 
 
The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington during February 2006 which found no new and 
material evidence to reopen the veteran's claim of service 
connection for a structural defect of the lumbar spine. 


FINDINGS OF FACT

1.  The February 1980 rating decision, which denied the claim 
of entitlement to service connection for a structural defect, 
lumbar spine, is final.

2.  The evidence received since the February 1980 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a structural defect of the lumbar spine and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

The evidence received since the final February 1980 rating 
decision, which denied the claim of entitlement to service 
connection for a structural defect of the lumbar spine, is 
not new and material, and thus the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an October 2005 letter, the RO provided 
notice to the veteran regarding the basis for the prior 
denial of his claim and the need to submit new and material 
evidence to reopen that claim.  The letter further advised 
him of what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record also reflects no error in the duty to assist.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service treatment records, the veteran's hearing testimony, 
and post service VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by testifying at a hearing.  
He noted VA treatment but no private treatment.  Thus, there 
is no indication that there is any additional relevant 
evidence to obtain.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied service connection for a structural 
defect of the lumbar spine in a February 1980 rating 
decision.  The veteran was notified of the decision the next 
month.  He did not appeal.  Thus, the February 1980 decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2008).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The evidence of record at the time of the February 1980 
decision included service treatment records.  The veteran's 
service treatment records indicate multiple, extensive 
entries concerning medical attention for his back problems.  
The February 1980 rating decision denied service connection 
for a structural defect of the lumbar spine because the 
veteran was deemed to have a congenital, structural 
deformity, not aggravated by service.  In making this 
determination, the RO relied on physical profile records 
dated May and June 1979 which reported the veteran suffered 
from a structural/congenital back deformity with recurring 
lower back pain.  

The pertinent evidence added to the record since the February 
1980 rating decision consists of VA treatment records and the 
veteran's contentions during hearing testimony.  VA treatment 
records dating from April 2001 through March 2006 reveal no 
complaints of back pain until January 2006.  At that time he 
presented with scoliosis and low back pain that had gotten 
worse the past couple of years.  It was noted that he had a 
trucking accident when he struck a bridge abutment, with the 
force of the deceleration severing his seat belt.  The 
veteran noted that he did not go to the hospital, but 
subsequently experienced a lot of back pain in the mid back.  
The examiner provided an impression of obvious, congenital 
scoliosis with pain in the low thoracic region and a band of 
decreased sensation extending into both mid-axillary lines.  
The examiner found the pain and sensory findings to be 
consistent with a multilevel thoracic spine 
radiculitis/opathy.  X-rays revealed mild scoliosis, multiple 
thoracic compression fractures, a pars defect at L5, and L3/4 
degenerative disc disease.

After review, the Board finds that, while some new evidence 
has been received, such is not material.  In this regard, the 
evidence fails to show that the veteran's preexisting 
structural congenital back condition was aggravated by his 
military service.  Rather, the medical evidence reflects the 
veteran with no treatment or complaints of low back pain 
until January 2006, and references a post service motor 
vehicle accident.  None of the medical evidence reflects that 
his military service in any way aggravated his preexisting 
spinal defect.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for a structural defect of the lumbar 
spine is not reopened.



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
structural defect of the lumbar spine, the appeal is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


